DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.  Applicant essentially argues that the audio device of the instant invention is registered to authenticate the user of the audio device rather than relying on “an authentication framework using a mobile device as registered device” (REMARKS 10).  At the outset, examiner notes that Syrdal discloses a client device can: 1) authenticate the user of the audio device by itself without relying on the server (figure 3, the client device can verify the identity of the user of the device); and 2) send an authentication request to a server (figure 4, server verify the identity of the user of the client device).

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Syrdal et al. (USPG 2012/0281885, hereinafter referred to as Syrdal) in view of Teng et al. (USPG 2020/0034521, hereinafter referred to as Teng), and further in view of Maddox et al. (USPG 2017/0359334, hereinafter referred to as Maddox).

Regarding claims 1 and 11, Syrdal discloses a computer-implemented method and device of authenticating a user of an audio device, the method and device comprising: 
an acoustic transducer having a sound-radiating surface for providing an audio output (figures 1 and 3, output devices); at least one microphone for detecting ambient acoustic signals (figures 1 and 3, microphone); and a control system coupled with the acoustic transducer and the at least one microphone, the control system configured to authenticate a user of the audio device by performing actions (figures 1 and 3, output devices) comprising:
figure 8, step 802, receiving a request to confirm a user identity from a user verification device; also see process in figure 4 and/or paragraphs 39-43); 
prompting the user of the audio device to speak a verification word or phrase in response to receiving the request (figure 8, steps 806-808, prompting the user of the verification device to utter the text challenge; also see process in figure 4 and/or paragraphs 39-43); 
detecting an acoustic response at the audio device or a connected smart device (figure 8, step 810, detecting or receiving an acoustic response from the user of the verification device; also see process in figure 4 and/or paragraphs 39-43); 
comparing the detected acoustic response with an acoustic signature of a known user associated with the audio device and the verification word or phrase (figure 8, step 810; also referring to paragraphs 47-49, comparing the received audio against the user profile generated during an enrollment process; also see process in figure 4 and/or paragraphs 39-43); and
sending a confirmation response to the requesting entity indicating the user of the audio device is the known user in response to the acoustic response corresponding with the acoustic signature and the verification word or phrase (figure 8, step 814, sending a confirmation to the user verification device; also refer to paragraph 48; also see process in figure 4 and/or paragraphs 39-43). 
Syrdal teaches a client-server distributed system in which a client device can authenticate the user of the audio device by itself without relying on a server (figure 3, client device can authenticate the user of a received audio signal) or send a request for figure 4).  This suggests that the client device is registered with the server in order to establish the communication between the client device and the server.  Syrdal fail to explicitly disclose, however, Teng teaches wherein the audio device is registered as an authentication device prior to receiving the request to authenticate the user of the audio device (paragraph 28, server verifies if the device is “registered or authorized on the system”). 
Since Syrdal and Teng are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of registering device before use on the system to enhance security.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Although Syrdal discloses a microphone and camera (figures 3-4), Syrdal fails to explicitly disclose wherein the audio device comprises a wearable audio device and the connected smart device is separate from the wearable audio device.  However, Maddox
teaches wherein the audio device comprises a wearable audio device and the connected smart device is separate from the wearable audio device (paragraph 20 and/or figure 2, OV-smart headphone/microphone 150; the headphone is obviously a wearable device).
Since the modified Syrdal and Maddox are analogous in the art because they are from the same field of endeavor, it would have been obvious to find that one of ordinary skill in the art before the effective filing date of the invention could have substituted one 

Regarding claims 2-5, 7-9 and 12-16, and 18, the modified Syrdal further discloses wherein prompting the user of the audio device to speak the verification word or phrase includes triggering an audio output of the verification word or phrase at the audio device/acoustic transducer at the smart speaker (paragraphs 28-29 and/or figure 2, the text challenge can be synthesized into a voice output; voice output is obviously outputted via a speaker); wherein prompting the user of the audio device to speak the verification word or phrase includes displaying a visual representation of the verification word or phrase at the connected smart device (paragraph 33, “… prompt a speaker to read aloud an unpredictable passage of text presented”); wherein the requesting entity comprises a website or a software application associated with an account for the known user (figures 3-4, user profile 314 and 414 is considered functionally equivalent to “account” associated with each specific user; also see paragraph 39, “… the client device 410 is a smartphone, the network 420 is a combination of the cellular telephone network and the Internet, and the speaker verification service 402 is a collection of servers that provide speaker verification as a web site or via an application programming interface (API)”), and wherein comparing the detected acoustic response with the acoustic signature of the known user associated with the audio device is figures 3-4); wherein the user is associated with the audio device using a password elimination protocol, and wherein the audio device is registered as an authentication device using the password elimination protocol (paragraph 43, if lower certainty score, then requesting the user to enter a username and password); further comprising sending a rejection response to the requesting entity indicating the user of the audio device is not the known user in response to the acoustic response not corresponding with at least one of the acoustic signature or the verification word or phrase (paragraph 43, “certainty score” indicates whether or not the identity of the user is verified/confirmed); wherein the SG-19-006-USwearable audio device comprises a headphones or audio eyeglasses (Maddox: paragraph 20 and/or figure 2, OV-smart headphone/microphone 150); further comprising randomly generating the verification word or phrase in response to receiving the request to authenticate the user of the audio device (paragraphs 47-48, “the unique text challenge is unpredictable or unguessable” and “Then the system 100 generates a unique text challenge”); training a voice differentiation engine to recognize the acoustic signature of the known user associated with the audio device (paragraph 49, “training” through enrollment process; “The user profile can be generated as part of a user enrollment process. For example, the user can voluntarily and actively enroll in the speaker verification system by providing speech samples so that the system can generate the user profile”).  

Regarding claim 21, Syrdal further discloses the computer-implemented method of claim 1, wherein comparing the detected acoustic response with an acoustic paragraph 40, comparing audio to verify identity of user), wherein the voice differentiation engine has a relaxed confidence threshold for declaring a true positive confirmation of the acoustic signature of the known user (paragraphs 42-43, “certainty score” that is “90% or greater certainty”, not clear how “relaxed” of a confidence threshold is considered a “relaxed confidence threshold”).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Syrdal in view of Teng, further in view of Maddox, and further in view of Rathi et al. (USPG 2013/0332632, hereinafter referred to as Rathi).

Regarding claims 10 and 20, the modified Syrdal further discloses sending a rejection response to the requesting entity indicating the user of the audio device is not the known user (figure 8, step 814, determine if the analysis of the input voice meets a verification threshold indicating whether the speech is of a known or unknown user).  The modified Syrdal fails to explicitly disclose, however, Rathi teaches that the rejection response is in response to the request timing out (paragraph 153, alert the user when the identification fails due to “timeout”).
Since the modified Syrdal and Rathi are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of alerting the user when the identification fails due to timeout.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Syrdal in view of Teng, further in view of Maddox, and further in view of Lacoss-Arnold (USPG 2020/0079320).

Regarding claim 6, Syrdal further discloses the computer-implemented method of claim 1, wherein the user is associated with the audio device using a password elimination protocol, and wherein the audio device is registered as an authentication device using the password elimination protocol (paragraph 43, if lower certainty score, then requesting the user to enter a username and password).  Syrdal fails to explicitly disclose the password elimination protocol comprising at least one of Fast Identity Online (FIDO), FIDO2, Web Authentication (WebAuthn) or Universal 2nd Factor (U2F).  However, Lacoss-Arnold teaches the password elimination protocol comprising at least one of Fast Identity Online (FIDO), FIDO2, Web Authentication (WebAuthn) or Universal 2nd Factor (U2F) (paragraphs 18 and 24-25 FIDO and U2F).
Since the modified Syrdal and Lacoss-Arnold are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of FIDO and/or U2F in password elimination protocol.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


receiving a request to authenticate the user of the audio device from a requesting entity (see claim 1); 
prompting the user of the audio device to speak a verification word or phrase in response to receiving the request (see claim 1); 
detecting an acoustic response at the audio device or a connected smart device, wherein the audio device comprises a wearable audio device (see claim 1);
comparing the detected acoustic response with an acoustic signature of a known user associated with the audio device and the verification word or phrase, wherein the audio device is registered as an authentication device prior to receiving the request to authenticate the user of the audio device, and wherein the audio device is registered as an authentication device using the password elimination protocol (see claims 1 and 6); and 
sending a confirmation response to the requesting entity indicating the user of the audio device is the known user in response to the acoustic response corresponding with the acoustic signature and the verification word or phrase (see claim 1).  
Syrdal teaches a client-server distributed system in which a client device can authenticate the user of the audio device by itself without relying on a server (figure 3, client device can authenticate the user of a received audio signal) or send a request for speaker verification to a server (figure 4).  This suggests that the client device is registered with the server in order to establish the communication between the client device and the server.  Syrdal fail to explicitly disclose, however, Teng teaches wherein paragraph 28, server verifies if the device is “registered or authorized on the system”). 
Since Syrdal and Teng are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of registering device before use on the system to enhance security.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Although Syrdal discloses a microphone and camera (figures 3-4), the modified Syrdal fails to explicitly disclose wearable audio device comprising headphones or Serial No. 16/454,9807audio eyeglasses, and the connected smart device is separate from the wearable audio device.  However, Maddox further teaches wearable audio device comprising headphones or Serial No. 16/454,9807audio eyeglasses, and the connected smart device is separate from the wearable audio device (paragraph 20 and/or figure 2, OV-smart headphone/microphone 150; the headphone is obviously a wearable device)
Since the modified Syrdal and Maddox are analogous in the art because they are from the same field of endeavor, it would have been obvious to find that one of ordinary skill in the art before the effective filing date of the invention could have substituted one known element for another, namely smart headphone, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known 
The modified Syrdal fails to explicitly disclose wherein the user is associated with the audio device using a password elimination protocol comprising at least one of Fast Identity Online (FIDO), FIDO2, Web Authentication (WebAuthn) or Universal 2nd Factor (U2F) (FIDO), FIDO2, Web Authentication (WebAuthn) or Universal 2nd Factor (U2F).  However, Lacoss-Arnold teaches wherein the user is associated with the audio device using a password elimination protocol comprising at least one of Fast Identity Online (FIDO), FIDO2, Web Authentication (WebAuthn) or Universal 2nd Factor (U2F) (FIDO), FIDO2, Web Authentication (WebAuthn) or Universal 2nd Factor (U2F) (paragraphs 18 and 24-25 FIDO and U2F).
Since the modified Syrdal and Lacoss-Arnold are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of FIDO and/or U2F in password elimination protocol.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sanchez Yoldi et al. (USPG 2020/0380526) disclose a method for biometric authorization with device ID registered on the system before use.  Sun (USPG 2018/0205557) teaches method for identity authentication using a wearable device.  White et al. (USPG 2011/0035788) teach a method for authenticating users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656